—Judgment, Supreme Court, New York County (George Daniels, J.), rendered June 29, 1998, convicting defendant, after a nonjury trial, of assault in the second degree, endangering the welfare of a child, and criminal possession of a weapon in the fourth degree, and sentencing her, as a second violent felony offender, to concurrent terms of 5 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility (see, People v Gaimari, 176 NY 84, 94). The credible evidence, including evidence that defendant acted as the initial aggressor, and that defendant stabbed the adult victim in the back and provided beer to the child victim, clearly established the elements of each of the crimes of which defendant was convicted and disproved defendant’s justification defense. Concur — Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.